                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                              Plaintiff             )
                                                    )
                      v.                            )       Criminal Action
                                                    )       No. 21-05003-01-CR-SW-MDH
WILLIAM D. JOHNSON,                                 )
                                                    )
                              Defendant.            )

                                           ORDER

       After the United States orally moved for pretrial detention, a hearing was held in this

matter pursuant to ' 3142(f), Title 18, United States Code. The defendant was present personally

and with his counsel Michelle Law, Assistant Federal Public Defender. The United States was

represented by Jessica Sarff, Assistant United States Attorney.

       An indictment has been returned alleging a violation of the Controlled Substances Act, for

which there is a maximum period of imprisonment of ten years or more. There is therefore a

rebuttable presumption that there are no conditions which would reasonably assure the defendant’s

appearance at all proceedings, as required, and the safety of other persons and/or the community.

Based on the evidence presented at the hearing, there are no conditions the Court can impose that

would reasonably assure the defendant’s appearance at all scheduled hearings and the safety of

other persons or the community.

       The factors to be considered by the Court are enumerated in Title 18, United States Code,

Section 3142(g).    Regarding the potential for failure to appear, the Court notes the offense

charged, defendant’s unknown substance abuse history, unknown family ties, unknown mental

                                                1
health history, and unknown community ties through employment or property ownership. The

Court also notes defendant’s criminal history which includes, but is not limited to, the following:

multiple pending charges; active warrant for failure to appear; probation non-compliance; and, on

probation at time of the instant offense.

         Regarding the potential danger to the community, the Court notes the nature of the

instant offense and defendant’s criminal history which includes, but is not limited to, the

following: prior felony and misdemeanor arrests and convictions; probation non-compliance;

violent behavior history; criminal activity while under supervision; history of weapons use;

multiple pending charges with an active warrant for failure to appear; on probation at time of the

instant offense; and, pattern of similar criminal activity history.   In addition, the Court notes

defendant’s unknown substance abuse history and unknown mental health history.

        Based on all the foregoing, the Courts finds by a preponderance of the evidence that the

defendant is a risk of flight and finds by clear and convincing evidence that the defendant is a

danger to the community.

        IT IS THEREFORE ORDERED that the defendant be and is hereby detained without

bail.

        IT IS FURTHER ORDERED that the defendant be committed to the custody of the

Attorney General or his designated representative for confinement in a correction facility separate,

to the extent practicable, from persons awaiting or serving sentences or being held in custody

pending appeal.     The defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States, or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver the



                                                 2
defendant to the United States marshal for the purpose of an appearance in connection with a court

proceeding.

IT IS SO ORDRED.

DATED: February 11, 2021


                                              /s/ David P. Rush
                                              DAVID P. RUSH
                                              United States Magistrate Judge




                                                3
